UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4029


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BENNY WAYNE FRANKLIN,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:07-cr-00428-WO-1)


Submitted:   April 22, 2010                   Decided:   June 2, 2010


Before TRAXLER, Chief Judge, and MOTZ and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles H. Harp, II, CHARLES H. HARP, II, P.C., Lexington, North
Carolina, for Appellant. Sandra Jane Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Benny      Wayne        Franklin       pled        guilty,        pursuant        to     a

written    plea      agreement,          to     conspiracy             to     manufacture           and

distribute 500 grams or more of methamphetamine and to possess

pseudoephedrine,          in        violation       of     21     U.S.C.           §§     841(a)(1),

(b)(1)(A), 846 (2006).               The district court sentenced Franklin to

360 months’ imprisonment.               Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal.                      We affirm.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Our review of the transcript of the guilty plea hearing leads us

to conclude that the district court substantially complied with

the mandates of Fed. R. Crim. P. 11 in accepting Franklin’s

guilty    plea    and     that       Franklin’s      substantial             rights        were     not

infringed.       Critically, the transcript reveals that the district

court ensured the plea was supported by an independent factual

basis     and    that     Franklin        entered          the        plea         knowingly        and

voluntarily       with         an     understanding              of     the         consequences.

See United       States        v.     DeFusco,       949        F.2d        114,        116,   119-20

(4th Cir. 1991).

             Turning to Franklin’s sentence, we review it under a

“deferential      abuse-of-discretion                standard.”                Gall v.         United

States, 552 U.S. 38, 41 (2007).                      In conducting this review, we

                                                2
“must    first       ensure     that      the       district       court       committed      no

significant procedural error, such as failing to calculate (or

improperly      calculating)          the      Guidelines          range,      treating       the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)      [(2006)]       factors,         selecting       a     sentence      based       on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”            Id. at 51.         “When rendering a sentence, the

district court must make an individualized assessment based on

the facts presented,” applying the “relevant § 3553(a) factors

to the specific circumstances of the case before it.”                                   United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal

quotation     marks    and     emphasis        omitted).           The    court    must    also

“state   in    open     court      the      particular     reasons          supporting        its

chosen sentence” and “set forth enough to satisfy” this court

that    it    has    “considered         the    parties’       arguments          and   has    a

reasoned     basis    for     exercising        [its]    own       legal       decisionmaking

authority.”      Id. (internal quotation marks omitted).

              Once we have determined that the sentence is free of

procedural          error,      we       must        consider            the      substantive

reasonableness        of     the     sentence,       “tak[ing]        into      account    the

totality of the circumstances.”                     Gall, 552 U.S. at 51.               If the

sentence is within the appropriate Guidelines range, this court

applies a presumption on appeal that the sentence is reasonable.

See United States v. Go, 517 F.3d 216, 218 (4th Cir. 2008).

                                                3
            In this case, the district court correctly calculated

the advisory Guidelines range and heard argument from Franklin’s

counsel    and     allocution      from   Franklin.           Although    the    court

committed        procedural       error      in      failing     to      provide      an

individualized assessment of Franklin’s case, we conclude that

the   court’s      omission      did   not       affect    Franklin’s     substantial

rights.     See United States v. Lynn, 592 F.3d 572, 580 (4th Cir.

2010).     Furthermore, neither counsel nor Franklin has put forth

any   factors       to     overcome       the       appellate     presumption         of

reasonableness      afforded      Franklin’s        within-Guidelines       sentence.

Accordingly, we conclude that the district court did not abuse

its discretion in sentencing Franklin.

            Finally, after review of Franklin’s pro se brief, we

conclude that it raises no meritorious issues for appeal.                             We

therefore     affirm      the     district        court’s      judgment    and       deny

Franklin’s motions to withdraw the Anders brief and to appoint

counsel.     This court requires that counsel inform Franklin, in

writing,    of    the    right   to    petition      the    Supreme   Court     of   the

United States for further review.                  If Franklin requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                      Counsel’s motion must

state that a copy thereof was served on Franklin.



                                             4
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5